UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7975


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAOUL LAFOND,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (6:96-cr-00212-WO-1)


Submitted:   April 18, 2013                 Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raoul Lafond, Appellant Pro Se. Robert Michael Hamilton, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raoul Lafond appeals from the district court’s order

denying    his    motion   for    reduction    of   sentence    pursuant   to   18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.                 United States v. Lafond, No.

6:96-cr-00212-WO-1 (M.D.N.C. Oct. 31, 2012).                   Additionally, we

deny Lafond’s motion for release pending appeal, for an en banc

hearing,    and    for   this    court   to   assume   jurisdiction   over      his

motion pending in the district court.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                         2